DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/10/2022 is acknowledged.
Information Disclosure Statement
The list(s) of references is/are of extensive length. Additionally, there exists a
significant lack of clarity as to how a large percent of the listed references could possibly
be material to patentability of the presently claimed invention. Forcing an examiner to
find a needle in a haystack is probative of bad faith (Molins PLC v. Textron, Inc., 48
F.3d 1172 (Fed. Cir. 1995)). Such acts of cloaking relevant references by inclusion in a
long list of citations may not comply with Applicant's duty of disclosure (Penn Yah
Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948 (S.D. Fla. 1972)). Similarly, failing
to highlight to an examiner buried references disclosing a particularly relevant
embodiment to the pending claims has been found to be misrepresentation, resulting in
holding patents unenforceable due to inequitable conduct (Golden Valley
Microwave Foods' Inc. v. Weayer Popcorn Co. Inc., 837 F. Supp. 1444, 1477 (N.D. Ind.
1992); Penn Yah Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948,965 (S.D. Fla.
1972)).
Each non-patent literature document listed in the information disclosure
statements and not crossed-through has been considered only to the extent of the title

document listed in the information disclosure statements and not crossed-through has
been considered only to the extent of the country from which the document originates
and the document number. Each communication from the U.S.P.T.O. or a foreign patent
authority, listed in the information disclosure statements, and not crossed-through has
been considered only to the extent of the application number, the country or authority
from which the communication originates, the communication type, and the date the
communication was mailed or, if a different date appears on the document instead of a
mailing date, the different date. Each document listed in the information disclosure
statements that is (1) not a U.S. Patent or U.S. Publication, (2) not covered by one of
the preceding sentences in this paragraph, and (3) not crossed-through has been
considered only to the extent of the first word of the first page.
If Applicant(s) desires Examiner perform further consideration of the references,
Applicant(s) must provide a concise explanation of why the information is being
submitted, how the information is understood to be relevant, and whether one or more
are highly relevant with pinpoint citations to specific pages and specific lines (See,
MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific
citations to pages and lines is encouraged by the Office).
Specification
The disclosure is objected to because of the following informalities: Applicant incorporated the intended claims into specification as “additional disclosure”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims the limitation of “wherein the path is approximated by approximation functions using a second path with reduced high-frequency content.” Wherein the Applicant fails to disclose the details regarding how to achieved the expected results.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims the limitation of “phase function” Wherein the Applicant fails to disclose the details regarding how to achieved the expected results.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kappus et al. (Pub #US 2018/0310111) A1.
Consider claim 1, Kappus et al. clearly show and disclose a method comprising: creating haptic feedback using ultrasound comprising the steps of producing an acoustic field from a transducer array having known relative positions and orientations; defining a focus point having a known spatial relationship relative to the transducer array defining a path having a known spatial relationship relative to the transducer array in which the focus point will translate (Claim 13) [0188]; moving the focus point near the path so as to produce little audible sound [0175].
Consider claim 2, Kappus et al. clearly show and disclose the method, further comprising: moving the focus point near the path in a method selected to produce a smooth phase function for a transducer [0027].
Consider claim 3, Kappus et al. clearly show and disclose the method wherein the focus point moves near the path to produce a phase function with reduced high-frequency content for a transducer [0011 and 0028].

Consider claim 5. Kappis et al. clearly show and disclose the method, wherein the focus point moves so that it spends more time near locations in the curve with tight curvature or end points [0066 and 0169].
Consider claim 6, Kappus et al. clearly show and disclose the method wherein the path is filtered to reduce high-frequency spatial content [0214].
Consider claim 8, Kappus et al. clearly show and disclose the method wherein the path is subdivided into multiple focal points [0070].
Consider claim 9, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path to produce a smooth phase function for a transducer [0193].
Consider claim 10, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path to produce a phase function with reduced high-frequency content for a transducer [0217].
Consider claim 11, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path so as to produce a smooth radius versus time from a transducer [0090].
Consider claim 12, Kappus et al. clearly show and disclose the method, wherein the multiple focal points are distributed along the path such that the multiple focal points are more closely distributed at locations with tight curvature or end points [0066 and 0169].
Consider claim 13, Kappus et al. clearly show and disclose the method, wherein spatial locations of the multiple focal points are filtered to remove high-frequency content [0214].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus et al. (Pub #US 2018/0310111 A1) as applied to claim 1 above, and further in view of Camp Jr. et al. (Pub # US 2011/0310028 A1).
Consider claim 7, Kappus et al. teaches similar method.
Kappus et al. does not teach the method, wherein the path is approximated by approximation functions using a second path with reduced high-frequency content.
In the same field of endeavor, Camp Jr. et al. teaches wherein the path is approximated by approximation functions using a second path with reduced high-frequency content [0064] for the benefit of modifying the standing wave.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path is approximated by approximation functions using a second path with reduced high-frequency content as shown in Camp Jr. et al., in Kappus et al. method for the benefit of modifying the standing wave.
Consider claim 14, Kappus et al. teaches similar method.

In the same field of endeavor, Camp Jr. et al. teaches wherein the path is approximated by approximation functions using a second path with reduced high-frequency content [0064] for the benefit of modifying the standing wave.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path is approximated by approximation functions using a second path with reduced high-frequency content as shown in Camp Jr. et al., in Kappus et al. method for the benefit of modifying the standing wave.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACK K WANG/Primary Examiner, Art Unit 2687